Name: Council Regulation (EEC) No 390/89 of 14 February 1989 suspending wholly or in part certain duties applicable by the Community of Ten to imports from Spain
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  agricultural activity;  European construction
 Date Published: nan

 17. 2. 89 Official Journal of the European Communities No L 45/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 390/89 of 14 February 1989 suspending wholly or in part certain duties applicable by die Community of Ten to imports from Spain THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 33 thereof, Having regard to the proposal from the Commission, Whereas a suspension of the customs duties applicable to certain goods resulting from the processing of agricultural products imported from Spain by the Community of Ten will encourage the integration of the Community market for these products, HAS ADOPTED THIS REGULATION : Article 1 The customs duties (fixed components) applicable in the Community of Ten under the Act of Accession of Spain and Portugal to the products listed in the Annex to this Regulation and imported from Spain and Portugal shall be suspended at the levels indicated in each case. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1989. For the Council The President C. ROMERO HERRERA Mo L 45/2 Official Journal of the European Communities 17. 2. .89 ANNEX CN code Description Rate of duty (fixed component %) 1 2 3 0710 Vegetables (uncooked or cooked by steaming or by boiling in water), frozen : 0710 40 00  Sweet corn free 0711 Vegetables, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for imme ­ diate consumption : 0711 90  Other vegetables ; mixtures of vegetables :   Vegetables : 0711 90 30    Sweet corn &gt; free 1704 Sugar confectionery (including white chocolate), not containing cocoa : 1704 10 91 s    Gum in strips 3,6 1704 10 99  Other 3,6 1704 90  Other : 1704 90 30   White chocolate   Other : free 1704 90 51 1704 90 55    Pastes, including marzipan, in immediate packings of a net content of 1 kg or more    Throat pastilles and cough drops free free 1704 90 61    Sugar coated (panned) goods    Other : free 1704 90 65     Gum confectionery and jelly confectionery including fruit pastes in the form of sugar confectionery free 1704 90 71   Boiled sweets whether or not filled free 1704 90 75     Toffees, caramels and similar sweets     Other : free 1704 90 81 - - - - Compressed tablets free 1704 90 99 '     Other free 1806 Chocolate and other food preparations containing cocoa : 1806 10  Cocoa powder, containing added sugar or other sweetening matter : 1806 10 10   Containing no sucrose or containing less than 65 % by weight of sucrose (inclu ­ ding invert sugar expressed as sucrose) or isoglucose expressed as sucrose free 1806 10 30 Containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose free 1806 10 90   Containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose free 1806 20  Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings, of a content exceeding 2 kg : 1806 20 10   Containing 31 % or more by weight of cocoa butter or containing a combined weight of 31 % or more of cocoa butter and milk fat free 1806 20 30   Containing a combined weight of 25 % or more, but less than 31 % of cocoa butter and milk fat free 17. 2. 89 Official Journal of the European Communities No L 45/3 CN code Rate of duty (fixed component %) Description I 32 Other : Containing 18 % or more weight or cocoa butter Chocolate milk crumb 1806 20 50 1806 20 70 1806 20 90 free free freeOther Other in blocks, slabs or bars : filled Not filled : 1806 31 00 1806 32 1806 3210 1806 32 90 1806 90 JPith added cereal, fruit or nuts free free freeOther Other : Chocolate and chocolate products : Chocolates, whether or not filled : 1806 90 11 1806 90 19 Containing alcohol Other Other : Filled Not filled 1806 90 31 1806 90 39 1806 90 50 free free free free free free free free Sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa Spreads containing cocoa Preparations containing cocoa for making beverages Other 1806 90 60 1806 90 70 1806 90 90 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa ; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products : Gingerbread and the like :1905 20 1905 20 10 4,7 1905 20 30 Containing by weight of sucrose less than 30 % (including invert sugar expressed as sucrose) Containing by weight of sucrose 30 % or more but less than 50 % (including invert sugar expressed as sucrose) Containing by weight of sucrose 50 % or more (including invert sugar expressed as sucrose) 4,7 1905 20 90 4,7 1905 30 Sweet biscuits : waffles and wafers : completely or paruauy coatea or covered wiin cnocoiate or outer preparauons :ontaining cocoa : [n immediate packings of a net content not exceeding 85 g1905 30 11 1905 30 19 Dther 4,7 4,7 Other : Sweet biscuits : 4,71905 30 30 Containing 8 % or more weight or milkfats Other : 1905 30 51 1905 30 59 Sandwich biscuits Other 4,7 4,7 Waffles and wafers : Salted, whether or not filled Other 4,1 4,1 1905 30 91 1905 30 99 1905 90 Other : Other : 1905 90 40 1905 90 50 Waffles and wafers with a water content exceeding 10% by weight Biscuits, extruded or expanded products, savoury or salted 4,1 4,1 No L 45/4 Official Journal of the European Communities 17. 2. 89 CN code Description Rate of duty (fixed component %) 1 2 3 \    Other : 1905 90 60     With added sweetening matter 4,7 1905 90 90     Other 4,1 2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid : 2001 90  Other : 2001 90 30   Sweet corn (Zea mays var. saccharata) free 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen : 2004 90  Other vegetables and mixtures of vegetables : 2004 90 10 Sweet corn (Zea mays var. saccharata) free 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen : 2005 80 00  Sweet corn (Zea mays var. saccharata) free 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere speci ­ fied or included :  Other, including mixtures other than those of subheading 2008 19 2008 99   Other :    Not containing added spirit :   Not containing added sugar : 2008 99 85      Maize (corn), other than sweet corn (Zea mays var. saccharatat) free 2102 Yeasts (active or inactive) ; other single-cell micro-organisms, dead (but including vaccines of heading No 3002) ; prepared baking powders : 2102 10  Active yeasts :   Bakers' yeast : 210210 31    Dried free 2102 10 39    Other free